UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-33999 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Nevada 95-3848122 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer I.D. No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Issuer’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer£Accelerated Filer£ Non-Accelerated Filer£Smaller Reporting Company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T As of May 14, 2008, there were 31,269,150 shares of our common stock, par value $0.001, outstanding. NORTHERN OIL AND GAS, INC. FORM 10-Q March 31, C O N T E N T S Page PART I Item 1.Financial Statements 1 Condensed Balance Sheets 1 Condensed Statements of Operations 2 Condensed Statements of Cash Flows 3 Notes to Unaudited Condensed Financial Statements 4 Item 2.Management’s Discussion and Analysis or Plan of Operation 14 Item 4T.Controls and Procedures 22 PART II Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6.Exhibits 23 Signatures 24 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. BALANCE SHEETS MARCH 31, 2, 2007 ASSETS March 31, December 31, 2008 2007 (UNAUDITED) CURRENT ASSETS Cash and Cash Equivalents $ 1,967,740 $ 10,112,660 Short-term Investments 3,659,450 - Trade Receivables 220,015 - Other Current Assets 115,633 389,970 Total Current Assets 5,962,838 10,502,630 PROPERTY AND EQUIPMENT, AT COST Oil and Natural Gas Properties, Full Cost Method (including unevaluated costs of $13,209,500 at 3/31/08 and $7,587,511 at 12/31/2007) 14,752,693 7,587,511 Other Property and Equipment 247,003 44,769 Total Property and Equipment 14,999,696 7,632,280 Less - Accumulated Depreciation and Depletion 52,646 3,446 Total Property and Equipment, Net 14,947,050 7,628,834 Total Assets $ 20,909,888 $ 18,131,464 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ 481,696 $ 113,254 Checks Issued, not Cashed 177,741 - Accrued Expenses 15,175 110,993 Short Term Loan 1,519,487 - Total Current Liabilities 2,194,099 224,247 LONG-TERM LIABILITIES - - Total Liabilities 2,194,099 224,247 STOCKHOLDERS' EQUITY Common Stock, Par Value $.001; 100,000,000 Authorized, 28,900,970 Outstanding (2007 – Par Value $.001; 28,695,922 Shares Outstanding) 28,901 28,696 Additional Paid-In Capital 23,190,679 22,259,921 Retained Deficit (4,568,677 ) (4,381,400 ) Obligations to Issue Stock 205,960 - Accumulated Other Comprehensive Income (Loss) (141,074 ) - Total Stockholders' Equity 18,715,789 17,907,217 Total Liabilities and Stockholders' Equity $ 20,909,888 $ 18,131,464 The accompanying notes are an integral part of these financial statements. 1 NORTHERN OIL AND GAS, INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March, 31 2008 2007 REVENUES Oil and Gas Sales $ 285,729 $ - Gain on Derivatives 1,300 - 287,029 - OPERATING EXPENSES Production Expenses 13,492 - General and Administrative Expense 507,883 297,459 Depletion and Depreciation 49,200 260 Total Expenses 570,575 297,719 LOSS FROM OPERATIONS (283,546 ) (297,719 ) OTHER INCOME 96,269 10,133 LOSS BEFORE INCOME TAXES (187,277 ) (287,586 ) INCOME TAX PROVISION (BENEFIT) - - NET LOSS $ (187,277 ) $ (287,586 ) Net Loss Per Common Share – Basic and Diluted $ (0.01 ) $ (0.01 ) Weighted Average Shares Outstanding – Basic 28,849,731 20,196,836 Weighted Average Shares Outstanding - Diluted 28,849,731 20,196,836 The accompanying notes are an integral part of these financial statements. 2 NORTHERN OIL AND GAS, INC. STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (187,277 ) $ (287,586 ) Adjustments to Reconcile Net Loss to Net Cash Used for Operating Activities: Depletion and Depreciation 49,200 260 Issuance of Stock for Consulting Fees 49,875 - Market Value adjustment of Derivative Instruments (1,300 ) - Share – Based Compensation Expense - 216,986 Increase in Trade Receivables (220,015 ) Increase in Prepaid Expenses (88,653 ) (61,528 ) Increase in Accounts Payable 368,442 33,339 Decrease in Accrued Expenses (95,818 ) - Net Cash Used For Operating Activities (125,546 ) (98,529 ) CASH FLOWS FROM INVESTING ACTIVITIES Capital Expenditures (202,234 ) (8,672 ) Prepaid Drilling Costs 364,290 - Increase in Short-term Investment, net (3,800,524 ) - Oil and Gas Properties (6,118,134 ) (841,481 ) Net Cash Used For Investing Activities (9,756,602 ) (850,153 ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in Checks Issued, not Cashed 177,741 - Increase in Margin Loan 1,519,487 Repayments of Convertible Notes Payable (Related Party) - (165,000 ) Cash Paid for Listing Fee (65,000 ) Proceeds from the Issuance of Common Stock – Net of Issuance Costs - 1,187,895 Proceeds from Exercise of Stock Options 105,000 - Net Cash Provided by Financing Activities 1,737,228 1,022,895 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (8,144,920 ) 74,213 CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD 10,112,660 849,935 CASH AND CASH EQUIVALENTS – END OF PERIOD $ 1,967,740 $ 924,148 Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $ - $ - Cash Paid During the Period for Income Taxes $ - $ - Non-Cash Financing and Investing Activities: Purchase of Oil and Gas Properties through Issuance of Common Stock $ 1,047,048 $ 705,012 Payment of Consulting Fees through Issuance of Common Stock $ 49,875 $ - The accompanying notes are an integral part of these financial statements. 3 NORTHERN OIL AND GAS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2008 NOTE 1ORGANIZATION AND NATURE OF BUSINESS Northern Oil and Gas, Inc. (the “Company,” “we,” “us,” “our” and words of similar import) is a growth-oriented independent energy company engaged in the acquisition, exploration, exploitation and development of oil and natural gas properties.Prior to March 20, 2007, our name was “Kentex Petroleum, Inc.”The Company took its present form on March 20, 2007, when Kentex completed a so-called short-form merger with its wholly-owned subsidiary, Northern Oil and Gas, Inc. (“NOG”), a Nevada corporation engaged in the Company’s current business, in which NOG merged into Kentex and Kentex was the surviving entity.As part of the short-form merger, Kentex changed its name to “Northern Oil and Gas, Inc.” A more complete description of this transaction is set forth in Part I, Item 1 under the heading “Business—Overview” and in Note 1 to the Notes to Consolidated Financial Statements in our Annual Report on Form 10-K for the fiscal year ended December 31, 2007, filed with the U.S. Securities and Exchange Commission (the “SEC”) on March 31, 2008. The Company’s common stock trades on the American Stock Exchange under the symbol “NOG”. The Company will continue to focus on projects in the oil and gas industry primarily based in the Rocky Mountains and specifically the Williston Basin Bakken Shale formation. This is based upon a belief that the Company is able to create value via strategic acreage acquisitions and convert the value or portion thereof into production by utilizing experienced industry partners specializing in the specific areas of interest.The Company has targeted specific prospects and has engaged in the drilling for oil and gas. The Company had four employees as of March 31, 2008.Our land acquisition and field operations, along with various other services, are outsourced through the use of consultants and drilling partners.The Company will continue to retain independent contractors to assist in operating and managing the prospects as well as to carry out the principal and necessary functions incidental to the oil and gas business.With the continued acquisition of oil and natural gas properties, the Company intends to continue to establish itself with industry partners best suited to the areas of operation.As the Company continues to establish a revenue base with cash flow, it may seek more aggressive opportunities. As an independent oil and gas producer, the Company’s revenue, profitability and future rate of growth are substantially dependent on prevailing prices of natural gas and oil.Historically, the energy markets have been very volatile and it is likely that oil and gas prices will continue to be subject to wide fluctuations in the future.A substantial or extended decline in natural gas and oil prices could have a material adverse effect on the Company’s financial position, results of operations, cash flows and access to capital, and on the quantities of natural gas and oil reserves that can be economically produced. NOTE 2BASIS OF PRESENTATION The financial information included herein is unaudited, except the balance sheet as of December 31, 2007, which has been derived from our audited financial statements as of December 31, 2007.However, such information includes all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods.The results of operations for interim periods are not necessarily indicative of the results to be expected for an entire year. Certain information, accounting policies, and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to certain rules and regulations of the Securities and Exchange Commission.These financial statements should be read in conjunction with the audited financial statements and notes for the year ended December 31, 2007, which are included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2007. 4 New Accounting Pronouncements In December 2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 141(R), “Business Combinations.” SFAS No. 141(R) changes the accounting for and reporting of business combination transactions in the following way: Recognition with certain exceptions, of 100% of the fair values of assets acquired, liabilities assumed, and non controlling interests of acquired businesses; measurement of all acquirer shares issued in consideration for a business combination at fair value on the acquisition date; recognition of contingent consideration arrangements at their acquisition date fair values, with subsequent changes in fair value generally reflected in earnings; recognition of pre-acquisition gain and loss contingencies at their acquisition date fair value; capitalization of in-process research and development (IPR&D) assets acquired at acquisition date fair value; recognition of acquisition-related transaction costs as expense when incurred; recognition of acquisition-related restructuring cost accruals in acquisition accounting only if the criteria in Statement No. 146 are met as of the acquisition date; and recognition of changes in the acquirer’s income tax valuation allowance resulting from the business combination separately from the business combination as adjustments to income tax expense.SFAS No. 141(R) is effective for the first annual reporting period beginning on or after December 15, 2008 with earlier adoption prohibited.The adoption of SFAS No. 141(R) will affect valuation of business acquisitions made in 2009 and forward. In December 2007, the FASB issued SFAS No. 160 "Noncontrolling Interest in Consolidated Financial Statements – an Amendment of ARB 51" (SFAS 160).SFAS 160 clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.It also requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest, and requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the noncontrolling interest.SAFS 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.Earlier adoption is prohibited.We do not anticipate a material impact upon adoption. In March 2008, the FSAB issued FASS No. 161, “Disclosures about Derivative Instruments and Hedging Activities.”SFAS 161 is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's financial position, financial performance, and cash flows.SFAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged.We do not anticipate a material impact upon adoption. NOTE 3 SIGNIFICANT ACCOUNTING PRACTICES Full Cost Method The Company follows the full cost method of accounting for oil and gas operations whereby all costs related to the exploration and development of oil and gas properties are initially capitalized into a single cost center (“full cost pool”).Such costs include land acquisition costs, geological and geophysical evaluation expenses, carrying charges on non-producing properties, costs of drilling directly related to acquisition, and exploration activities.As of March 31, 2008, we controlled approximately 21,354 net acres of leaseholds in Sheridan County, Montana with primary targets including the Red River and Mission Canyon formations, 31,000 net acres, primarily in Mountrail County, North Dakota, targeting the Bakken Shale and 10,000 net acres in Yates County, New York that is prospective for Marcellus Shale and Trenton-Black River natural gas production. See Note 6 for an explanation of activities on these properties. Proceeds from property sales will generally be credited to the full cost pool, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs.A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full costs pool. Costs capitalized will be depleted and amortized on the unit-of-production method based on the estimated gross proved reserves as determined by independent petroleum engineers.The costs of unproved properties are withheld from the depletion base until such time as they are either developed or abandoned.When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion calculations. 5 Capitalized costs of oil and gas properties (net of related deferred income taxes) may not exceed an amount equal to the present value, discounted at 10% per annum, of the estimated future net cash flows from proved oil and gas reserves plus the cost of unevaluated properties (adjusted for related income tax effects).Should capitalized costs exceed this ceiling, impairment is recognized.The present value of estimated future net cash flows is computed by applying period-end prices of oil and natural gas to estimated future production of proved oil and gas reserves as of period-end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions.Such present value of proved reserves’ future net cash flows excludes future cash outflows associated with settling asset retirement obligations that have been accrued on the Balance Sheet (following SEC Staff Accounting Bulletin No. 106).Should this comparison indicate an excess carrying value, the excess is charged to earnings as an impairment expense. Other Property and Equipment Property and equipment that are not oil and gas property are recorded at cost and depreciated using the straight-line method over their estimated useful lives of three to five years.Expenditures for replacements, renewals, and betterments are capitalized.Maintenance and repairs are charged to operations as incurred.Long-lived assets, other than oil and gas properties, are evaluated for impairment to determine if current circumstances and market conditions indicate the carrying amount may not be recoverable.We have not recognized any impairment losses on non oil and gas long-lived assets.Depreciation expense was $8,031 for the three months ended March 31, 2008. Impairment SFAS 144, Accounting for the Impairment and Disposal of Long-Lived Assets, requires that long-lived assets to be held and used be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Oil and gas properties accounted for using the full cost method of accounting (which we use) are excluded from this requirement bud continue to be subject to the full cost method's impairment rules. Cash, Cash Equivalents and Short Term Investments Our cash positions represent assets held in Checking, Money Market Accounts and other short term instruments.These assets are generally available to us on a daily or weekly basis and are highly liquid in nature.Due to the balances being greater than $100,000, we do not have FDIC coverage on the entire amount of bank deposits.The company believes this risk is minimal. Derivative Instruments and Price Risk Management The Company uses derivative instruments to manage market risks resulting from fluctuations in the prices of oil and natural gas.The Company may periodically enter into derivative contracts, including price swaps, caps and floors, which require payments to (or receipts from) counterparties based on the differential between a fixed price and a variable price for a fixed quantity of oil or natural gas without the exchange of underlying volumes.The notional amounts of these financial instruments would be based on expected production from existing wells. The company has, and may continue to use exchange traded futures contracts to hedge the delivery price of oil at a future date. The Company has elected not to designate any derivative contracts as accounting hedges under SFAS No. 133.As such, all derivative positions are carried at their fair value on the balance sheet and are marked-to-market at the end of each period.Under the mark-to-market accounting method, realized and unrealized gains or losses are recorded as gain (loss) on derivatives, net, as an increase or decrease in revenue on the statement of operations rather than as a component of other comprehensive income or other income (expense). 6 Stock-Based Compensation The Company has accounted for stock-based compensation under the provisions of SFAS No. 123(R), Share Based Payment.This statement requires us to record an expense associated with the fair value of stock-based compensation.We currently use the Black-Scholes option valuation model to calculate stock based compensation at the date of grant.Option pricing models require the input of highly subjective assumptions, including the expected price volatility.Changes in these assumptions can materially affect the fair value estimate. The average risk-free interest rate is determined using the U. S. Treasury rate in effect as of the date of grant, based on the expected term of the stock option. Options Granted November 1, 2007 On November 1, 2007, the Board of Directors granted 560,000 options to board members and one employee.The total fair value of the options was recognized as compensation in 2007 as the optionees were immediately vested.In computing the expected volatility, we used the combined historical volatility of the Company’s common stock for a one month period and the blended historical volatility for two of our peer companies over a period of four years and eleven months.In computing the exercise price we used the average closing/last trade price of the Company’s common stock for the five highest volume trading days during the 30-day trading period ending on the last trading day preceding the date of the grants. The following assumptions were used for the Black-Scholes model: November 1, 2007 Risk free rates 4.36% Dividend yield 0% Expected volatility 56% Weighted average expected stock option life 5 Years The “fair market value” at the date of grant for stock options granted using the formula relied upon for calculating the exercise price is as follows: Weighted average fair value per share $ 2.72 Total options granted 560,000 Total weighted average fair value of options granted $ 1,524,992 Income Taxes The Company accounts for income taxes under FASB Statement No. 109, Accounting for Income Taxes.Deferred income tax assets and liabilities are determined based upon differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse.FASB Statement No. 109 requires the consideration of a valuation allowance for deferred tax assets if it is “more likely than not” that some component or all of the benefits of deferred tax assets will not be realized. Use of Estimates The preparation of financial statements under generally accepted accounting principles (“GAAP”) in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition and Gas Balancing We recognize oil and gas revenues from our interests in producing wells when production is delivered to, and title has transferred to, the purchaser and to the extent the selling price is reasonably determinable.We use the sales method of accounting for gas balancing of gas production and would recognize a liability if the existing proven reserves were not adequate to cover the current imbalance situation.As of March31, 2008 and December31, 2007, our gas production was in balance, i.e., our cumulative portion of gas production taken and sold from wells in which we have an interest equaled our entitled interest in gas production from those wells. 7 Net Income (Loss) Per Common Share Net Income (Loss) per common share is based on the Net Income (Loss) less preferred dividends divided by weighted average number of commonshares outstanding. Diluted earnings per share is computed using weighted average number of common shares plus dilutive common share equivalents outstanding during the period using the treasury stock method. As the Company has a loss for the period ended March 31, 2008 the potentially dilutive shares are anti-dilutive and are thus not added into the earnings per share calculation. As of March 31, 2008 there were 560,000 potentially dilutive shares from stock options that became exercisable in 2007. In addition there are 4,818,183 warrants that were issued in conjunction with the September 12, 2007 private placement.These warrants are presently exercisable and represent potentially dilutive shares.These warrants have a blended exercise price of $5.50.If all warrants were exercised the Company would receive proceeds of $26,500,006.As of April 25, 2008, 2,071,817 warrants were exercised resulting in proceeds to the company of approximately $9,800,000. NOTE
